Guerry, J.
The evidence in this case was wholly circumstantial, and creates a mere suspicion as to the guilt of the accused, which is not sufficient. Bush v. State, 7 Ga. App. 607 (67 S. E. 685). It did not exclude every reasonable hypothesis save that of the guilt of the accused, and the court erred in overruling the motion for' a new trial. Calhoun v. State, 9 Ga. App. 501 (71 S. E. 765).

Judgment reversed.


Broyles, G. J., and MacIntyre, J., concur.

William J. Cooley, Pemberton Cooley, Alexander Stephens, for plaintiff in error.
Clifford Pratt, solicitor-general, contra.